 In the Matter of FEDERAL SCREWWORKSandLOCAL 174, UNITEDAUTOMOBILEWORKERS OFAMERICACases Nos.C-1148 and R-1150.-Decided March 4, 1:940Nuts, Bolts, and Screw ManufacturingIndustry-Company-Dominated Union:charges of,notsustained-Complaint:dismissed-Investigation of Representa-tives:controversy concerning representation of employees:rival unions; com-pany refuses to recognize either as exclusive representative pending certifica-tion byBoard-Unit AppropriateforCollectiveBargaining:production andmaintenance employees including inspectors but excluding supervisory,clericalworkers, timekeepers and plant protectionmen-Representatives:eligibility toparticipate in choice:employees who worked for 60 days in preceding yearand who were not discharged for cause in view of seniority and rehiring agree-ments-Election Orderedeligibility date ' pay roll preceding date of Direction ofElection;apparent,agreement among parties to use date preceding hearingdisregardedMr. George J. Bott,for the Board.Freud, Markus&Stutz,of Detroit, Mich., byDlr.0. A. Marku.eandMr. L. Weiner,for the respondent.Mr. Stanley Nowak,of Detroit, Mich., for the U. A. W. A.Mr. P. J.M. Halley,ofDetroit, Mich., for theLeague.Mr. EdwardScheunemann,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 18, 1938, Local 174, United Automobile Workers ofAmerica, herein called the U. A. W. A., filed with the RegionalDirector for the Seventh Region (Detroit, Michigan), charges al-leging that Federal ScrewWorks, herein called the respondent,had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (2) and Section'2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On June 18, 1938, the U. A. W. A. filed with theRegional Directora petition alleging that a question had arisenconcerningthe rep-21 N. L.R. B., No. 15.100 FEDERAL SCREW WORKS101resentation of employees of the respondent, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the Act.On November 4, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Sections 3 and 10 (c) (2), and Article II, Section 37 (b),of National Labor Relations. Board Rules and Regulations-Series 1,as amended, consolidated the complaint and representation casesand ordered the Regional Director to conduct an investigation ofrepresentatives and to provide for an appropriate hearing upon duenotice.Upon the charge duly filed by the U. A. W. A., the Board by theRegional Director, issued its complaint dated November 9, 1938,against the respondent alleging that it had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct.Copies of the- complaint and the petition, accompanied bynotices of hearing thereon, were duly served upon the respondentand the U. A. W. A.The complaint alleged in substance that the respondent (1) fromApril 1 to September 1, 1937, encouraged, sponsored, dominated, andinterfered with the formation of and contributed support to Unit10 of the American Labor League, herein called the League, (2)from April 1, 1938, to the date of the issuance of complaint encour-aged, sponsored, dominated, and interfered with the formation ofand contributed support to Unit 25 of the League, and (3) by theaforementioned acts, interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act.On November 23, 1938, the respondent filed its answer denying thealleged unfair labor practices, and moving that the complaint bedismissed.On November 25, 1938, the respondent filed a motionto dismiss the complaint or in the alternative to make it more definiteand certain.Pursuant to notice, a hearing was held in Detroit, Michigan, fromNovember 28 to December 8, 1938, inclusive, before R: N. Denham,the Trial Examiner duly designated by the Board.At the hearing,the Trial Examiner granted a motion by Units 10 and 25 for per-mission to intervene.The Board, the respondent, and Units 10 and25 were represented by counsel and the U. A. W. A. by an official,and all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.At the beginning of the hearing, the respondent renewed its motionto make the complaint more definite and certain.The Trial Exam-283032-41-vol. 21-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiner denied the motion, but stated that if, at the close of the testi-mony offered by the Board, the respondent was surprised, he wouldgrant a motion for a continuance to enable respondent to prepareits defense.Accordingly, the Trial Examiner granted a continuanceto the respondent from December 1, 1938, the date the Board com-pleted its testimony, to December 3, 1938.During the course of thehearing the Trial Examiner made other rulings on motions and onobjections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On December 14, 1938, the respondent filed a brief with the TrialExaminer.On January 23, 1939, the Trial Examiner issued hisIntermediate Report, copies of which were duly served upon theparties.He found that the respondent had not engaged in thealleged unfair, labor practices and reommnded that the complaintbe dismissed.On February 13, 1939, the U. A. W. A. filed exceptionsto the Intermediate Report and requested permission to file briefs,and present oral argument.The requested permission was given butwas not availed of by any of the parties.The Board has considered the exceptions and, save as they are con-sistent with the findings, conclusions, and order set forth below, findsthem to be without merit.Upon the entire record in the case, the Board makes the following:IFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Michigan corporation with its principal officeand place of business in Detroit, Michigan. It manufactures nuts,bolts, screws, and screw-machine products in its factories located inDetroit and Chelsea, Michigan.The respondent -employs approxi-niately 200 person's in its Detroit plant.It purchased materials foritsDetroit plant valued at $623,716 during the year 1937, and ob-tained approximately 89 per cent in value of such materials outsidethe State of, Michigan. Its sales from its Detroit plant totalled$1,851,740 in value for the same period, and it shipped 16.4 per centin value of manufactured products to States other than Michigan.II.THE ORGANIZATIONS INVOLVEDLocal 174, United Automobile Workers of America, is a labororganization; "a'ff'iliated with'the Congress of Industrial Organizations.It admits to membership employees of the respondent.Units 10 and 25 are labor organizations affiliated with the Ameri-can Labor League.They admit to membership employees of therespondent. FEDERAL SCREW WORKSIII.THE ALLEGED UNFAIR LABOR PRACTICES103In February 1937, the U. A. W. A. began organizing amongemployees of the respondent.Early in March 1937 it engaged in astrike which closed the respondent's plant.The strike was settledafter 3 days.The respondent and the U. A. W. A. then entered intoa contract by which the respondent recognized the U. A. W. A. asbargaining representative for its own members.On or about April 15, 1937, Floyd Fuller and Archie Allman, job-setters, andWilliam Kopp, an inspector, became interested, as itresult of a newspaper article, in organizing a unit of the League inthe respondent's plant.Fuller and Allman circulated a paper andobtained 23 signatures of employees who might be interested inbecoming members of the League.'On April 17, 1937, Fuller attended a meeting of the League at ahotel in Detroit to obtain information helpful to him in organizingat the respondent's plant.Fuller vas made a member of the nationalexecutive committee of the League at this meeting.On April 19, 1937, Fuller reported the events of this meeting toAllman and Kopp.On April 22, 1937, John Perryman, national organizer for theLeague, met with Fuller, Allman, and Kopp at Fuller's home.All-man and Kopp signed application cards for membership in theLeague.Fuller testified that Allman said he was a foreman andthat Perryman advised hint to fill in his card as "die setter."Allman,Kopp, and Perryman denied that Allman said he was a foremanand we find that the statement was not made.Early in May 1937, Un it 10 held its first meeting.Although 19 ofthe employees had signed application cards for the League at Kopp'srequest only 4 employees attended the meeting.Allman was notpresent. but he was designated by the others as acting president.Unit 10 was unsuccessful and by September 1 only Fuller was stillpaying dues.He decided, therefore, to give up the attempt to organ-ize and in October 1937, the League canceled the charter of Unit 10.In November Fuller become a member of the U. A. W. A.During this period, an amicable relationship existed between therespondent and the U. A. W. A. Both sides performed their obliga-tions under the contract in good faith.In February 1938 the respondent proposed a wage cut of 20 percent in order to bring its production costs into line with those ofcolnpetitors.The U. A. W. A. rejected this proposal and therespondent's subsequent proposal that wages be cut 10 cents per hour.'Allman denied that lie had circulated the paperThe Trial Examiner did not credithis denial in view of the testimony of other witnesses and Allman's general activity andparticipation in the formation of Unit 10We adopt the Trial Examiner's finding 104DECISIONSOF NATIONALLABOR RELATIONS BOARDOn February 25, 1938, the respondent terminated the contract,and a few days later posted a notice on the time clock that a wagecut of 10 cents per hour would become effective March 28, 1938.OnMarch 28, 1938, the U. A. W. A. declared a strike.Approximately15 or 20 employees %vent through the picket line under police protec-tion and worked during the 3-day strike.On April 2, 1938, a truce was declared.The U. A. W. A. and therespondent began negotiations for a new contract.On April 9, 1938, the parties executed a new contract wherebythe respondent again recognized the U. A. W. A. as bargaining rep-resentative for its own members, and agreed that for 60 days afterthe signing of the contract the U. A. W. A. would be exclusiverepresentative of all employees.During this period Unit 25 of the League had been formed. Itrequested exclusive recognition and collective bargaining negoti-ations of the respondent.The respondent refused both requests be-cause it was then dealing with the U. A. W. A., and because theBoard had not certified Unit 25.The claim that the respondent sponsored Units 10 and 25 conflictswith the above recital of the facts. It is contended that Allman,Herman Zink, Leslie Frush, and Elmer Roe, who engaged in activityon behalf of the League, represented management in such activity.We cannot agree with this contention.These four employees, knownas job-setters, adjust the tools on the machines and in the course ofperforming these duties may give appropriate directions occasionallyas to the operation of the machines. Job-setters frequently operatemachines themselves.These four employees do not attend meetingsof supervisory employees.Grievances are not presented to them.They have no greater authority than the ordinary employee to reporton the work of other employees. It is true that these 4 personsare among a group of 13 employees whom the respondent, pursuantto the second agreement with the U. A. W. A., designated as "fore-men," but the record establishes that the sole purpose of such designa-tion, revealed to the U. A. W. A. during the negotiations precedingthe execution of the contract, was to insure that the seniority pro-vision of the agreement would not require the lay-off of these keyproduction employees.Although the record suggests that theLeague was organized more because of opposition to existing labororganizations than because of a desire to further the interests of theemployees through. collective bargaining, it does not supportthe allegation that the League was unlawfully sponsored by therespondent.We find that the respondent has not dominated or interfered withthe formation or administration of Unit 10 or Unit 25'or contributedsupport to them. FEDERALSCREW WORKSIV. THEQUESTION CONCERNING REPRESENTATION105The U. A. W. A. and Unit 25 each represents a substantial numberof employees.Both have demanded exclusive bargaining rights. Therespondent has refused both demands pending certification by theBoard.We find that a question has arisen concerning the representation ofemployees of the respondent.V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.VI.THE APPROPRIATE UNITThe parties agreed and we find that all production and maintenance,employees should be included in the appropriate unit and that super-visory and clerical employees, plant-protection men, and the headtimekeeper should be excluded.Since the other timekeepers areprimarily clerical workers, we shall exclude them too.The inspectorsexamine machinery and equipment, determine when machines shouldbe shut down or repaired, and work in close cooperation with theproduction employees who operate the machines.We believe, there-fore, that they should be included in the unit.We find that the production and maintenance employees, includinginspectors, but excluding supervisory and clerical employees, time-keepers, and plant-protection men constitute a unit appropriate forpurposes of collective bargaining and that said unit will insure toemployees of the respondent the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.VII. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by an election by secret ballot.The- record discloses that the number of men employed in therespondent's plant is subject to substantial variations.Since 1935the respondent has maintained a "live list" of employees who arenot then working but who are subject to recall. Pursuant to contract 106DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the U. A. W. A., the respondent agreed that employees who hadworked 60 days and who were laid off through no fault of their own,should retain their seniority for a period of 1 year.Because of thesecircumstances, eligibility to vote in the election should not be confinedto persons working at the time of the election.We shall, therefore,direct that all employees in the appropriate unit, employed duringthe pay-roll period immediately preceding the date of this Directionof Election, and all employees not then working, but who had beenemployed by respondent for a period of not less than 60 days duringthe year preceding the date of this Direction of Election includingany employees who did not work during the stated pay-roll periodbecause they were ill or on vacation, and any -employees who werethen or have since been temporarily laid off, but excluding employeeswho were then or have since been discharged for cause, shall beeligible to participate in the election 2Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local 174, United Automobile Workers of America, Unit 10,American Labor League, and Unit 25, American Labor League, arelabor organizations within the meaning of Section 2 (5) of the Act.2.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (2) of the Act.3.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent within Section 9 (c) andSection 2 (6) and (7) of the Act.4.The production and maintenance employees of the respondentincluding inspectors but excluding supervisory and clerical workers,timekeepers, and plant-protection men constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the complaintbe, and it hereby is, dismissed.2 The parties were in apparent agreement at the hearing that the pay roll of November31, 1938, and a list of employees who had worked not less than 60 days prior to thatdate should be used. In view of the length of time which has elapsed since the hearing,we believe the pay-roll period immediately preceding this Direction of Election,supple-mented as indicated in the text, will be more representative of those who have atangible interest in the outcome of the election. FEDERAL SCREW WORKSDIRECTION OF ELECTION107By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8,' of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for purposes of collective bargaining withFederal Screw Works, Detroit, Michigan, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election under the direction andsupervision of the Regional Director for the Seventh Region, acting inthis matter as agent for the Board, and subject to Article III, Section 9,of said Rules and Regulations, among all production and maintenanceemployees, including inspectors, of Federal ScrewWorks, Detroit,Michigan, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election and all such employeesnot then working but who had been employed by respondent for aperiod of not less than 60 days during the year preceding the date ofthis Direction of Election, including employees who did not work dur-ing the stated pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding clerical and supervisory employees, plant-protection men,timekeepers, and employees who were then or have since been dis-charged for cause, to determine whether they desire to be representedby Local 174, United Automobile Workers of America, affiliated withthe Congress of Industrial Organizations, or by Unit 25 of AmericanLabor League, for purposes of collective bargaining, or by neither.